Citation Nr: 1137263	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife testified at an October 2010 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was reopened and remanded by the Board in March 2011.  In pertinent part, the RO was instructed to schedule the Veteran for a VA spine examination to determine the etiology of his diagnosed low back disorder.  After review of the claims file and a physical examination, the VA examiner opined that the Veteran's back disorder was "less likely as not (less than 50/50 probability) caused by or a result of military service," on the basis that there was no additional treatment in service for back symptoms in service after September 1980, no back disorder noted on the Veteran's service separation examination in October 1986, and no evidence of treatment in the postservice period until March 2004 at VA facilities.

Unfortunately, this opinion is insufficient for appellate purposes.  As noted, the stated rationale for the examiner's opinion was that the Veteran had no additional treatment for his back condition between 1980 and 2004.  But this does not account for multiple references in the claims file to the Veteran's reports of symptoms of pain and loss of sensation and his reports of self-treatment.  Specifically, he reported to the April 2011 VA examiner that he used ibuprofen for self-treatment, and the Veteran and his wife testified at his October 2010 Board hearing as to his symptoms of pain and loss of sensation in the back and self-treatment.  Moreover, the Veteran indicated in his October 2006 claim to reopen that while he did not know he was eligible for treatment at a VA facility until March 2004, he had self-medicated, using ibuprofen, topical medications, hot/cold packs, and back exercises, since his initial injury.  

The Veteran is competent to provide evidence as to his symptoms; he is also competent to recall his self-treatment since his service separation.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where a Veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  Because the VA examiner does not appear to have considered the Veteran's competent and credible reports of self-treatment, remand is required so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(noting that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner who conducted the April 2011 VA spine examination and request that an addendum opinion be provided.  Specifically, the examiner should re-review the Veteran's claims file, and taking into consideration the Veteran's lay assertions during the April 2011 examination as well as in his October 2006 claim and the October 2010 Board hearing, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed low back disorder is related to his military service or any incident therein.  The examiner is asked to provide a complete rationale for any opinion stated, citing to claims file documents or other sources as appropriate.

If the examiner who provided the previous examination is unavailable, another medical professional should review the claims folder and provide the necessary opinions and rationales.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


